Citation Nr: 0938054	
Decision Date: 10/07/09    Archive Date: 10/14/09

DOCKET NO.  06-12 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for ischemic heart disease and 
history of myocardial infarct (heart disease) as secondary to 
service-connected bronchial asthma.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Elizabeth M. Pesin, Law Clerk




INTRODUCTION

The Veteran served on active duty from November 1970 to March 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2004 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that reopened 
the previously denied claim of entitlement to service 
connection for heart disease, to include as secondary to 
service-connected bronchial asthma, but denied the claim. 


FINDINGS OF FACT

1.  The claim for service connection for a heart disease, to 
include as secondary to service-connected bronchial asthma, 
was previously denied in a June 2002 rating decision.  The 
Veteran was notified of the decision but did not perfect an 
appeal.

2.  The evidence received since the final denial in June 2002 
is new, in that it was not previously considered by decision 
makers.  The evidence, however, is either cumulative or 
otherwise not material, and does not raise a reasonable 
possibility of substantiating the Veteran's claim.


CONCLUSIONS OF LAW

1.  The June 2002 rating decision that denied the claim for 
service connection for a heart disease, to include as 
secondary to service-connected bronchial asthma, is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 
3.160(d), 20.302, 20.1103 (2008).

2.  New and material evidence has not been received to reopen 
the claim for service connection for a heart disease, to 
include as secondary to bronchial asthma.      
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance Requirements

Upon receipt of a complete or substantially complete 
application for a service-connection claim, 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and 
notify the claimant and his or her representative, if any, of 
what information and evidence not already provided, if any, 
is necessary to substantiate, or will assist in 
substantiating, each of the five elements of the claim 
including notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

Sufficient notice must inform the claimant (1) of any 
information and evidence not of record that is necessary to 
substantiate the claim; (2) of the information and evidence 
that VA will seek to provide; and (3) of the information and 
evidence that the claimant is expected to provide.  Notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  38 C.F.R. § 3.159(b)(1) (2008); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

In the present case, notice was provided to the Veteran in 
July 2004 and September 2004, prior to the initial AOJ 
decision in November 2004.  The content of the notice fully 
complies with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  His 
claim was subsequently readjudicated after providing the 
Veteran with an opportunity to respond to the notice. 
Furthermore, the Veteran was told it was his responsibility 
to support the claim with appropriate evidence, and he was 
provided with the text of the relevant regulations relating 
to VA's duty to notice and assist.

With respect to the Dingess requirements, the Veteran was 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal in March 2006 and February 2009.  There 
is no prejudice in issuing a final decision because the 
preponderance of the evidence is against the claims for 
service connection.  Any questions as to the appropriate 
disability rating or effective date to be assigned are moot.

Next, during the pendency of this appeal, the Court of 
Appeals for Veterans Claims (Court) issued a decision in Kent 
v. Nicholson, 20 Vet. App. 1 (2006), which established 
additional requirements with respect to the content of notice 
for reopening claims.  The Board finds that notice meeting 
the requirements of Kent was provided to the Veteran in July 
2004.  This notice not only told the Veteran what constitutes 
new and material evidence but also advised him of the reasons 
for the previous denials of his claims for service connection 
for a heart disease and what evidence was needed in order to 
be considered new and material.  The Veteran has been given 
ample time to respond to that notice and provide evidence 
that relates to the previously unestablished facts.

For these reasons, the Board finds that the Veteran will not 
be prejudiced by the adjudication of his claims at this time.  
The Veteran either had actual knowledge or a reasonable 
person could be expected to understand what was needed.  
Thus, even assuming a notice error, the Board concludes the 
error was harmless.  See Medrano v. Nicholson, 21 Vet. App. 
165, 170 (2007); Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006).  Further, the Board finds that the post-adjudicatory 
correspondence and adjudicatory process render any notice 
deficiencies nonprejudicial because the Veteran was provided 
notice of the missing elements and subsequent adjudication. 
Accordingly, the Board finds that any error in the notices 
provided to the Veteran on his claims have not affected the 
essential fairness of the adjudication.

The Veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims.  He 
was told it was his responsibility to support the claims with 
appropriate evidence and has been given the regulations 
applicable to VA's duty to notify and assist.  Indeed, he 
submitted substantial evidence in connection with his claim 
that shows he understood the need to provide VA with 
information and evidence to support his claims. As such, the 
Board finds that any defects in the notice given to the 
Veteran relating to his claims are not prejudicial.

With respect to VA's duty to assist, the RO attempted to 
obtain all medical records identified by the Veteran.  The 
Veteran's service medical records are in the claims file.  VA 
and private treatment records are in the record.  VA is only 
required to make reasonable efforts to obtain relevant 
records that the Veteran has adequately identified.  38 
U.S.C.A. § 5103A(b)(1) (West 2002).  Thus, VA has made every 
reasonable effort to obtain all records relevant to the 
Veteran's claim.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  When a 
claim is one to reopen a finally decided claim, however, VA 
is not obligated to provide a medical examination or obtain a 
medical opinion until new and material evidence has been 
received.  See 38 C.F.R. § 3.159(c)(4)(iii) (2008). Since the 
Veteran has failed to submit new and material evidence to 
reopen his claims, VA was not obligated to provide him with a 
medical examination.  Nonetheless, the Veteran has undergone 
a VA examination in September 2004 after he filed his claim 
to reopen.

Thus, the Board finds that VA has satisfied its duties to 
inform and assist the Veteran at every stage of this case.  
Additional efforts to assist or notify him would serve no 
useful purpose.  Therefore, he will not be prejudiced as a 
result of the Board proceeding to the merits of his claims.

The Veteran claims that he currently suffers from heart 
disease as a result of service, to include as secondary to 
his service-connected asthma.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2008).  Service connection generally requires 
evidence of a current disability with a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  A disorder may 
be service connected if the evidence of record reveals that 
the veteran currently has a disorder that was chronic in 
service or, if not chronic, that was seen in service with 
continuity of symptomatology demonstrated thereafter.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d). Service connection may 
also be granted for any disability which is proximately due 
to a service-connected disease or injury. 38 C.F.R. § 
3.310(a); Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The RO initially denied the Veteran's claim of entitlement to 
service connection for heart disease, to include as secondary 
to service-connected bronchial asthma, in a June 2002 rating 
decision.  At the time of the June 2002 denial, the RO found 
that there was no evidence demonstrating that the heart 
disease was related to his active service, including to 
bronchial asthma, and the claim was denied.

A finally adjudicated claim is an application that has been 
allowed or disallowed by the agency of original jurisdiction, 
the action having become final by the expiration of one year 
after the date of notice of an award or disallowance, or by 
denial on appellate review, whichever is the earlier.  38 
U.S.C.A. §§ 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.302, 
20.1103 (2008).  Thus, the June 2002 decision became final 
because the Veteran did not file a timely appeal.

The claim for service connection for the heart disease, to 
include as secondary to bronchial asthma, may be reopened if 
new and material evidence is received.  Manio v. Derwinski, 1 
Vet. App. 140 (1991).  The appellant filed this application 
to reopen his claim in June 2004.  Under the applicable 
provisions, new evidence means existing evidence not 
previously submitted to agency decision makers. Material 
evidence means existing evidence that, by itself or when 
considered with the previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2008).  In determining whether 
evidence is new and material, the credibility of the new 
evidence is presumed. Justus v. Principi, 3 Vet. App. 510 
(1992).

The evidence before VA at the time of the prior final 
decision in June 2002 consisted of the Veteran's service 
medical records, the Veteran's post-service treatment 
records, and his own statements. The RO found that there was 
no evidence demonstrating Veteran's heart disease was 
incurred or aggravated during his period of active military 
service, including as a result of bronchial asthma. 
Accordingly, the RO denied the claim.

Additional evidence received since the June 2002 denial 
includes private treatment records dated from January 2001 to 
July 2007 and VA treatment records from July 2004 to April 
2007, which show treatment for heart disease and occasional 
treatment for other disorders.  These records do not contain 
any references to the Veteran's heart disease being a result 
of service or of bronchial asthma.

Newly submitted evidence also includes a September 2004 VA 
heart examination, which concludes that it is less likely 
than not that the Veteran's heart disease was secondary to 
the medications that the Veteran took for his asthma.

Finally, newly received evidence includes the Veteran's 
personal statements, wherein he alleges that his heart 
condition is a result of military service, and particularly 
as a result of bronchial asthma.

The Board finds that new and material evidence to reopen the 
claim has not been received.  First, while the additionally 
submitted clinical records demonstrate that the Veteran 
received treatment for heart disease, these records do not 
show that the Veteran's heart disease was incurred or 
aggravated as a result of his period of active service, 
including as a result of service-connected bronchial asthma.  
Accordingly, this evidence is cumulative or redundant of 
evidence already of record, and does not constitute evidence 
that raises a reasonable possibility of substantiating the 
claim for service connection for heart disease.  The claim 
for service connection for heart disease therefore cannot be 
reopened on the basis of that evidence.  38 C.F.R. § 
3.156(a).  The evidence, including private and VA treatment 
records, at the time of the previous final denial showed that 
the Veteran had heart disease.  Accordingly, the new evidence 
showing only that the Veteran has continued to receive 
treatment for heart disease does not relate to any 
unestablished facts necessary to substantiate the claim.  

Similarly, the September 2004 VA examination may not serve as 
a basis for reopening the claim for service connection for 
heart disease.  The examination report does not establish 
that the Veteran's heart disease is secondary to his 
bronchial asthma or is related to service in any way.  
Instead, the report concludes that the Veteran's heart 
disease is not secondary to bronchial asthma.  As the 
examination does not demonstrate that Veteran's heart disease 
was incurred or aggravated as a result of his period of 
active service, it is largely cumulative of evidence already 
of record, and does not constitute evidence that raises a 
reasonable possibility of substantiating the claim for 
service connection for heart disease.  The claim for service 
connection for heart disease therefore cannot be reopened on 
the basis of that evidence. 38 C.F.R. § 3.156(a).

Neither may the claim be reopened on the basis of the 
statements submitted by the Veteran.  The Veteran's 
statements are new but not material.  The Veteran, as a 
layperson without ostensible medical expertise, is not 
competent to provide a diagnosis or opine on a matter 
requiring knowledge of medical principles.  Bostain v. West, 
11 Vet. App. 124 (1998); Espiritu v. Derwinski, 2 Vet. App. 
492 (1992); Routen v. Brown, 10 Vet. App. 183 (1997) 
(layperson is generally not capable of opining on matters 
requiring medical knowledge).  While the Veteran can attest 
to his symptoms (including worsening of symptoms) that he 
experienced, he lacks the medical competence to determine 
that his heart disease was incurred in service, or that his 
heart disease is related to service-connected bronchial 
asthma.  Additionally, the Veteran's statements are either 
cumulative or redundant of those considered at the time of 
the last final decision on this issue.

Although the Veteran has submitted new evidence that was not 
before the RO in June 2002, the new evidence is not material 
to the claim and does not warrant reopening of the previously 
denied claim.  The Board finds that new and material evidence 
has not been submitted.  The new evidence is not material as 
it does not show that the Veteran's heart disease was 
incurred or aggravated during his period of active service, 
including as secondary to bronchial asthma.  Thus, the claim 
for service connection for heart disease, to include as 
secondary to service-connected bronchial asthma, is not 
reopened and the benefits sought on appeal remain denied.


ORDER

New and material evidence to reopen the claim of entitlement 
to service connection for heart disease, to include as 
secondary to service-connected bronchial asthma, has not been 
received; the claim is therefore not reopened and the appeal 
is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


